Martin B. Stecher, J.
It is charged (and admitted) that on the afternoon of March 7, 1970, at the northeast corner of 72nd Street and Central Park West in the Borough of Manhattan, the defendant solicited the signatures of passers-by to a petition calling upon the Assembly of the State of New York to repeal the abortion laws then in effect. The Park Department Begulations (art. 3, § 13) prohibit such solicitation (and a variety of other conduct) in the public parks of the City of New York and on abutting public streets unless a permit has first been obtained from the Commissioner of Parks.
The First Amendment to the Constitution of the United States provides that ££ Congress shall make no law * * * abridging * * * the right of the people peaceably to assemble, and to petition the Government for a redress of grievances and the State Constitution contains a similar provision (art. I, §9).
*306While the orderly administration of the parks requires the Commissioner to make reasonable rules and regulations concerning the use of the parks and perhaps even the adjoining streets, in view of the importance given to the right to petition ‘ ‘ for a redress of grievances ” I can only conclude that it was not the intent of the framers of the regulation to prohibit persons such as the defendant from approaching people on public highways and asking that they join him in making such a request to a branch of their State government. There is no contention here that there was any disorder or that traffic was impeded or that the defendant did other than seek signatures to his petition. I do not consider the defendant’s conduct less worthy of protection than flying a kite carrying a political message within the park grounds (People v. Yolen, 49 Misc 2d 470) or disseminating political tracts in a park (People v. Kaufman, 47 Misc 2d 1074).
For the constitutional reasons above cited and because of the interpretation given by me to the regulation (People v. Barber, 289 N. Y. 378, 385), it would appear that the defendant is not guilty of the violation charged and I so find.